

REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of 25th day of February, 2008 by and between Entech Environmental Technologies,
Inc., a corporation organized and existing under the laws of the State of
Florida (the “Company”), and Barron Partners L.P., a Delaware limited
partnership (hereinafter referred to as the “Investor”). Unless defined
otherwise, capitalized terms herein shall have the identical meaning as in the
Preferred Stock Purchase Agreement dated as of the date hereof by and between
the Company and the Investor (the “Preferred Stock Purchase Agreement”.)
 
PRELIMINARY STATEMENT


WHEREAS, pursuant to the Preferred Stock Purchase Agreement, =as part of the
consideration, Investor shall receive Series B Preferred Stock and Warrants,
which upon conversion and exercise, in accordance with the terms of the
Preferred Stock Purchase Agreement, entitle the Investor to receive shares of
Common Stock of the Company (the “Warrant Shares”); and


WHEREAS, the ability of the Investors to sell their Warrant Shares is subject to
certain restrictions under the 1933 Act; and


WHEREAS, as a condition to the Preferred Stock Purchase Agreement, the Company
has agreed to provide the Investor with a mechanism that will permit such
Investor, to sell its Shares of Common Stock in the future.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements, and subject to the terms and conditions herein contained, the
parties hereto hereby agree as follows:
 
ARTICLE I
 
INCORPORATION BY REFERENCE, SUPERSEDER
 

1.1
Incorporation by Reference. The foregoing recitals and the Exhibits attached
hereto and referred to herein, are hereby acknowledged to be true and accurate,
and are incorporated herein by this reference.

 

1.2
Superseder. This Agreement, to the extent that it is inconsistent with any other
instrument or understanding among the parties governing the affairs of the
Company, shall supersede such instrument or understanding to the fullest extent
permitted by law. A copy of this Agreement shall be filed at the Company’s
principal office.

 

--------------------------------------------------------------------------------


 
1.3
Definitions. All terms defined in the Purchase Agreement and used in this
Agreement shall have the same meanings in this Agreement as in the Purchase
Agreement. As used in this Agreement the following terms shall have the meanings
hereinafter set forth.

 
a)
“Excusable Reason” means (i) the occurrence of negotiations with respect to a
material agreement prior to either the announcement of the execution of the
agreement or the termination of the negotiations with respect to such proposed
agreement or (ii) other similar material corporate events to which the Company
is a party or expects to be a party if, in the reasonable judgment of the
Company, disclosure of the negotiations or other event would be adverse to the
best interests of the Company provided that the Company is continuing to treat
such negotiations as confidential and provided further that the period during
which the Company is precluded from filing the registration statement (or
suspended the use of an effective registration statement) as a result thereof
has not exceeded fifteen (15) trading days in the aggregate, and provided
further that the Company shall not be permitted to avoid filing a registration
statement (or to suspend the use of an effective registration statement) for an
Excusable Reason more than twice in any one-year period. An Excusable Reason
shall also include Acts of God and closure of the SEC.

 
b)
“Filing Date” shall mean (i) with respect to the Initial Registration Statement,
the 30th calendar day following the Closing Date; provided, however, that, if in
the opinion of the counsel to the Company that the Company’s audited financials
for the fiscal year 2007 are required to be included in the initial Registration
Statement based on the applicable SEC rules, then the Filing Date shall be
delayed to the earliest date when the Company’s audited financials for the
fiscal year 2007 shall become available; provided further, that in no event
shall the Filing Date be later than March 30, 2008, and (ii) with respect to any
Subsequent Registration Statements, the later of (a) ninety (90) days after the
Company receives a demand for registration of additional Registrable Securities
or (b) thirty days following the earliest practical date on which the Company is
permitted by SEC Guidance to file such additional Registration Statement related
to the Registrable Securities (which is at least 180 days from the effective
date of the Initial Registration Statement.) If any Filing Date or Required
Effectiveness Date occurs on a date which is either (x) a Saturday, Sunday or
day on which banks in the State of New York are authorized or required to be
closed on all or part of the normal business day or (y) the SEC is closed for
all or a portion of the business day, the Filing Date or Required Effective
Date, as the case may be, shall the next day which is not a day described in
clauses (x) or (y).

 
c)
“Registration Expenses” shall mean all expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement,
including, without limitation, all registration, filing, listing, stock exchange
and NASD fees, all fees and expenses of complying with state securities or blue
sky laws (including fees, disbursements and other charges of counsel for the
underwriters only in connection with blue sky filings), all word processing,
duplicating and printing expenses, messenger and delivery expenses, the fees,
disbursements and other charges of counsel for the Company and of its
independent public accountants, including the expenses incurred in connection
with “cold comfort” letters required by or incident to such performance and
compliance, any fees and disbursements of underwriters customarily paid by the
issuer of securities, but excluding from the definition of Registration Expenses
underwriting discounts and brokerage commissions and applicable transfer taxes,
if any, or legal and other expenses incurred by any sellers, which discounts,
commissions, transfer taxes and legal and other expenses shall be borne by the
seller or sellers of Registrable Securities in all cases.

 
2

--------------------------------------------------------------------------------


 
d)
“Registration Statement” shall mean the registration statement required to be
filed pursuant to Section 2.2 of this Agreement hereunder and any additional
registration statements contemplated by Section 2.3, including (in each case)
the Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in such registration statement.

 
e)
“Required Effective Date” shall mean the first to occur of (i) 150 days
following the Closing Date with respect to the Initial Registration Statement or
120 days following the Filing Date with respect to a Subsequent Registration
Statement; provided, however, if the Filing Date is delayed because the
Company’s audited financials for the fiscal year 2007 are required to be
included in the initial Registration Statement based on the applicable SEC
rules, then the Required Effective Date shall be 120 days following the Filing
Date; (ii) ten (10) days following the receipt of a “No Review” or similar
letter from the SEC or (iii) the third (3rd) business day following the day the
Company receives notice from the SEC that the SEC has determined that the
Registration Statement eligible to be declared effective without further
comments by the SEC; provided, however, that in no event shall the Required
Effective Date of a Subsequent Registration Statement be earlier than the
earliest date on which, based on SEC Guidance, the SEC will declare effective
such Registration Statement.

 
f)
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 
g)
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 
h)
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 
i)
“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

 
3

--------------------------------------------------------------------------------


 
ARTICLE II
 
DEMAND REGISTRATION RIGHTS
 
2.1 Registrable Securities. Means and includes the Shares of the Company
underlying the Preferred Stock and Warrants issued pursuant to the Preferred
Stock Purchase Agreement; provided, however, that such registrable securities
shall not include any shares issued or issuable as liquidated damages pursuant
to the Preferred Stock Purchase Agreement, this Agreement or the Warrants (the
“Registrable Securities”). As to any particular Registrable Securities, such
securities will cease to be Registrable Securities when (a) they have been
effectively registered under the 1933 Act and disposed of in accordance with the
registration statement covering them, (b) they are or may be freely traded
without registration pursuant to Rule 144 under the 1933 Act (or any similar
provisions that are then in effect), or (c) they have been otherwise transferred
and new certificates for them not bearing a restrictive legend have been issued
by the Company and the Company shall not have “stop transfer” instructions
against them. “Shares” shall mean, collectively, the shares of Common Stock of
the Company issuable upon conversion of the Preferred Stock and those shares of
Common Stock of the Company issuable to the Investor upon exercise of the
Warrants; provided, however, that Shares shall not include any shares issued or
issuable as liquidated damages pursuant to the Preferred Stock Purchase
Agreement, this Agreement or the Warrants.
 
2.2 Registration of Registrable Securities. The Company shall prepare and file
on the Filing Date an initial registration statement (the “Initial Registration
Statement”) covering the resale of such number of shares of the Registrable
Securities permitted by the SEC as determined by the Company and the Investor
pursuant to the then current SEC Guidance relating to Rule 415. . The Company
shall use its commercially reasonable best efforts to cause the Registration
Statement to be declared effective by the SEC on the Required Effectiveness
Date. Nothing contained herein shall be deemed to limit the number of
Registrable Securities to be registered by the Company hereunder. As a result,
should the Registration Statement not relate to the maximum number of
Registrable Securities acquired by (or potentially acquirable by) the holders of
the Shares of the Company issued to the Investor pursuant to the Preferred Stock
Purchase Agreement, the Company shall be required to promptly file a separate
registration statement (utilizing Rule 462 promulgated under the 1933 Act, where
applicable) relating to such Registrable Securities which then remain
unregistered (the “Subsequent Registration Statement”) and shall use its
commercially reasonable best efforts to cause the Subsequent Registration
Statement to be declared effective by the SEC on the applicable Required
Effective Date. The provisions of this Agreement shall relate to any such
separate registration statement as if it were an amendment to the Registration
Statement.
 
2.3 Demand Registration. Subject to the limitations of Section 2.2, at any time
and from time to time, the Investor may request the registration under the 1933
Act of all or part of the Registrable Shares then outstanding (a “Demand
Registration”). Subject to the conditions of Section 3, the Company shall use
its commercially reasonable best efforts to file such registration statement
under the 1933 Act as promptly as practicable after the date any such request is
received by the Company and to cause such registration statement to be declared
effective. The Company shall notify the Investor promptly when any such
registration statement has been declared effective. If more than eighty percent
(80%) of the Shares issuable under the Preferred Stock Purchase Agreement have
been registered or sold, this provision shall expire.
 
4

--------------------------------------------------------------------------------


 
2.4 Registration Statement Form. Registrations under Section 2.2 and Section 2.3
shall be on the appropriate registration form of the SEC as shall permit the
disposition of such Registrable Securities in accordance with the intended
method or methods of disposition specified in the Registration Statement;
provided, however, such intended method of disposition shall not include an
underwritten offering of the Registrable Securities.
 
2.5 Expenses. The Company will pay all Registration expenses in connection with
any registration required by under Sections 2.2 and Section 2.3 herein.
 
2.6 Effective Registration Statement. A registration requested pursuant to
Sections 2.2 and Section 2.3 shall not be deemed to have been effected (i)
unless a registration statement with respect thereto has become effective within
the time period specified herein, provided that a registration which does not
become effective after the Company filed a registration statement with respect
thereto solely by reason of the refusal to proceed of any holder of Registrable
Securities (other than a refusal to proceed based upon the advice of counsel in
the form of a letter signed by such counsel and provided to the Company relating
to a disclosure matter unrelated to such holder) shall be deemed to have been
effected by the Company unless the holders of the Registrable Securities shall
have elected to pay all Registration Expenses in connection with such
registration, (ii) if, after it has become effective, such registration becomes
subject to any stop order, injunction or other order or extraordinary
requirement of the SEC or other governmental agency or court for any reason or
(iii) if, after it has become effective, such registration ceases to be
effective for more than the allowable Black-Out Periods (as defined herein).
 
2.7 Plan Of Distribution. The Company hereby agrees that the Registration
Statement shall include a plan of distribution section reasonably acceptable to
the Investor; provided, however, such plan of distribution section shall be
modified by the Company so as to not provide for the disposition of the
Registrable Securities on the basis of an underwritten offering.
 
5

--------------------------------------------------------------------------------


 
2.8 Liquidated Damages. If, by the applicable Filing Date, the Company does not
file a Registration Statement pursuant to the requirements of Section 2.2
herein, or if a Registration Statement filed pursuant to Section 2.2 herein is
not declared effective by the applicable Required Effective Date, or if the
Registrable Securities are registered pursuant to an effective Registration
Statement and such Registration Statement or other Registration Statement(s)
demanded by Investor including the Registrable Securities is not effective in
the period from the Required Effective Date through two (2) years following the
date hereof, other than for an Excusable Reason (any such failure or breach
being referred hereafter as an “Event”), the Company shall, for each such day
that an Event shall exist, pay an amount in cash as liquidated damages, not as
penalty, to the Investors (pro rata based on the percentage of Series B
Preferred Stock owned by the Investors at the time such liquidated damages shall
have incurred) equal to fourteen percent (14%) of the Purchase Price payable
monthly based on the number of days such Event exists; provided, however, that
in no event shall the amount of liquidated damages payable at any time and from
time to time to the Investors pursuant to this Agreement, the Warrant and the
Preferred Stock Purchase Agreement exceed an aggregate of eighteen percent (18%)
of the amount of the Purchase Price; and provided, further, that notwithstanding
the foregoing, in the event the SEC does not permit all of the Registrable
Securities to be included in a Registration Statement because of its application
of Rule 415, no liquidated damages shall be payable pursuant to this Section by
the Company with respect to any Registrable Securities that the Company was not
permitted to include on such Registration Statement and provided further, that
notwithstanding the foregoing, no liquidated damages shall be payable with
respect to the occurrence of an Event for any Shares issued or issuable upon
exercise of the Warrants. Any liquidated damages incurred by the Company
pursuant to this Section 2.8 shall become due and payable on third business day
following the last day of the month in which such liquidated damages are
incurred. If, pursuant to this Section 2.8, cash liquidated damages are incurred
and payable by the Company and the Company shall have failed to pay the
Investors within 15 days following the last day of the month in which such cash
liquidated damages shall have become payable and due, then, at the election of
the Investors, shares of Series B Preferred Stock are to be delivered as
liquidating damages to the Investors pro rata based on the percentage that the
number of Series B Preferred Stock beneficially owned by such Investor bears to
the total number of Series B Preferred Stock outstanding at the time when the
cash liquidated damages are due. The number of shares due will be calculated in
accordance with Section 6.27 of the Preferred Stock Purchase Agreement.(b)
Notwithstanding the provisions of Section 2.8(a):
 

 
(i)
In the event that the Company shall fail to file the Registration Statement by
the Filing Date but the Registration Statement shall have been declared
effective by the Required Effectiveness Date, then no liquidated damages shall
be payable with respect to the failure to file by the Filing Date.

 

 
(ii)
In no event shall the Company be required to pay any liquidated damages in the
event that the failure to file or be declared effective on the requisite dates
results in whole or in part from either (a) the failure of the Investor to
provide information relating to the Investor and its proposed method of sale or
any other information concerning the Investor that is required to be included in
the Registration Statement

 
(c) The parties agree that the only damages payable for a violation of the terms
of this Agreement with respect to which liquidated damages are expressly
provided shall be such liquidated damages. Nothing shall preclude the Investor
from pursuing or obtaining specific performance or other equitable relief with
respect to this Agreement.
 
6

--------------------------------------------------------------------------------


 
(d) The parties hereto agree that the liquidated damages provided for in this
Section 2.8 constitute a reasonable estimate of the damages that may be incurred
by the Investor by reason of the failure of the Registration Statement(s) to be
filed or declared effective in accordance with the provisions hereof.
 
(e) Notwithstanding anything to the contrary contained in this Agreement, the
obligation of the Company under this Agreement terminates when the holder of
shares of Registrable Securities no longer holds more than [ten percent (10%)]
of its shares of Registrable Securities.


ARTICLE III
 
INCIDENTAL REGISTRATION RIGHTS
 
3.1 Right To Include (“Piggy-Back”) Registrable Securities. Provided that the
Registrable Securities have not been registered, if at any time after the date
hereof but before the third anniversary of the date hereof, the Company proposes
to register any of its securities under the 1933 Act (other than by a
registration in connection with an acquisition in a manner which would not
permit registration of Registrable Securities for sale to the public, on Form
S-8, or any successor form thereto, on Form S-4, or any successor form thereto
and other than pursuant to Section 2), on an underwritten basis (either
best-efforts or firm-commitment), then, the Company will each such time give
prompt written notice to all holders of Registrable Securities of its intention
to do so and of such holders of Registrable Securities’ rights under this
Section 3.1. Upon the written request of any such holders of Registrable
Securities made within ten (10) days after the receipt of any such notice (which
request shall specify the Registrable Securities intended to be disposed of by
such holders of Registrable Securities and the intended method of disposition
thereof), the Company will, subject to the terms of this Agreement, use its
commercially reasonable best efforts to effect the registration under the 1933
Act of the Registrable Securities, to the extent requisite to permit the
disposition (in accordance with the intended methods thereof as aforesaid) of
such Registrable Securities so to be registered, by inclusion of such
Registrable Securities in the registration statement which covers the securities
which the Company proposes to register, provided that if, at any time after
written notice of its intention to register any securities and prior to the
effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason either not to register
or to delay registration of such securities, the Company may, at its election,
give written notice of such determination to each holders of Registrable
Securities and, thereupon, (i) in the case of a determination not to register,
shall be relieved of this obligation to register any Registrable Securities in
connection with such registration (but not from its obligation to pay the
Registration Expenses in connection therewith), without prejudice, however, to
the rights of any holder or holders of Registrable Securities entitled to do so
to request that such registration be effected as a registration under Section 2,
and (ii) in the case of a determination to delay registering, shall be permitted
to delay registering any Registrable Securities, for the same period as the
delay in registering such other securities. No registration effected under this
Section 3.1 shall relieve the Company of its obligation to effect any
registration upon request under Section 2. The Company will pay all Registration
Expenses in connection with each registration of Registrable Securities
requested pursuant to this Section 3.1. The right provided the Holders of the
Registrable Securities pursuant to this Section shall be exercisable at their
sole discretion and will in no way limit any of the Company’s obligations to pay
the Securities according to their terms.
 
7

--------------------------------------------------------------------------------


 
3.2 Priority In Incidental Registrations. In case of an underwritten public
offering, if the managing underwriter of the underwritten offering contemplated
by this Section 3 shall inform the Company and holders of the Registrable
Securities requesting such registration by letter of its belief that the
inclusion of such Registrable Securities would materially adversely affect the
offering contemplated in such registration statement, then the Company will
include in such registration, to the extent of the number which the Company is
so advised that the inclusion of which would not materially adversely affect the
offering contemplated in such registration statement (i) first securities
proposed by the Company to be sold for its own account, and (ii) second
Registrable Securities and (iii) securities of other selling security holders
requested to be included in such registration.
 
ARTICLE IV
 
REGISTRATION PROCEDURES
 
4.1 Registration Procedures. If and whenever the Company is required to effect
the registration of any Registrable Securities under the 1933 Act as provided in
Section 2.2 and, as applicable, 2.3, the Company shall, as expeditiously as
possible:
 
(i) prepare and file with the SEC the Registration Statement, or amendments
thereto, to effect such registration (including such audited financial
statements as may be required by the 1933 Act or the rules and regulations
promulgated thereunder) and thereafter use its commercially reasonable best
efforts to cause such registration statement to be declared effective by the
SEC, as soon as practicable, but in any event no later than the Required
Effectiveness Date (with respect to a registration pursuant to Section 2.2);
provided, however, that before filing such registration statement or any
amendments thereto, the Company will furnish to the counsel selected by the
holders of Registrable Securities which are to be included in such registration,
copies of all such documents proposed to be filed;
 
(ii) with respect to any registration statement pursuant to Section 2.2 or
Section 2.3, prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective and to comply
with the provisions of the 1933 Act with respect to the disposition of all
Registrable Securities covered by such registration statement until the earlier
to occur of thirty six (36) months after the date of this Agreement (subject to
the right of the Company to suspend the effectiveness thereof for Excusable
Reason (each a “Black-Out Period”)) or such time as all of the securities which
are the subject of such registration statement cease to be Registrable
Securities (such period, in each case, the “Registration Maintenance Period”).
The Company must notify the Investor within twenty four (24) hours prior to any
Black-Out Period;
 
8

--------------------------------------------------------------------------------


 
(iii) furnish to each holder of Registrable Securities covered by such
registration statement such number of conformed copies of such registration
statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus contained in
such registration statement (including each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424 under the 1933
Act, in conformity with the requirements of the 1933 Act, and such other
documents, as such holder of Registrable Securities and underwriter, if any, may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities owned by such holder of Registrable Securities;
 
(iv) use its commercially reasonable best efforts to register or qualify all
Registrable Securities and other securities covered by such registration
statement under such other U.S. federal or state securities laws or U.S. state
blue sky laws as any U.S. holder of Registrable Securities thereof shall
reasonably request, to keep such registrations or qualifications in effect for
so long as such registration statement remains in effect, and take any other
action which may be reasonably necessary to enable such holder of Registrable
Securities to consummate the disposition in such jurisdictions with the U.S. of
the securities owned by such holder of Registrable Securities, except that the
Company shall not for any such purpose be required to qualify generally to do
business as a foreign corporation in any jurisdiction wherein it would not but
for the requirements of this subdivision (iv) be obligated to be so qualified or
to consent to general service of process in any such jurisdiction;
 
(v) use its commercially reasonable best efforts to cause all Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the U.S. holder of Registrable Securities thereof to consummate the
disposition of such Registrable Securities;
 
(vi) furnish to each holder of Registrable Securities who requests, a signed
counterpart, addressed to such holder of Registrable Securities, and the
underwriters, if any, of an opinion of counsel for the Company, dated the
effective date of such registration statement (or, if such registration includes
an underwritten public offering, an opinion dated the date of the closing under
the underwriting agreement), reasonably satisfactory in form and substance to
such holder of Registrable Securities), such opinion to be in the form filed as
Exhibit 5 to the Registration Statement, and
 
(vii) notify the Investor and its counsel promptly and confirm such advice in
writing promptly after the Company has knowledge thereof:
 
(a) when the Registration Statement, the prospectus or any prospectus supplement
related thereto or post-effective amendment to the Registration Statement has
been filed, and, with respect to the Registration Statement or any
post-effective amendment thereto, when the same has become effective;
 
9

--------------------------------------------------------------------------------


 
(b) of any request by the SEC for amendments or supplements to the Registration
Statement or the prospectus or for additional information;
 
(c) of the issuance by the SEC of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings by any Person
for that purpose; and
 
(d) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or blue sky laws of any jurisdiction or the initiation or threat of
any proceeding for such purpose;
 
(viii) notify each holder of Registrable Securities covered by such registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the 1933 Act, upon discovery that, or upon the happening of any
event as a result of which, the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material facts required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing, and at the request of any such holder of Registrable Securities
promptly prepare and furnish to such holder of Registrable Securities a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing; use its best efforts to obtain the
withdrawal of any order suspending the effectiveness of the Registration
Statement at the earliest possible moment;
 
(ix) otherwise use its commercially reasonable best efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve months, but not more than eighteen months, beginning
with the first full calendar month after the effective date of such registration
statement, which earnings statement shall satisfy the provisions of Section
11(a) of the 1933 Act and Rule 158 thereunder;
 
(x) enter into such agreements and take such other actions as the Investors
shall reasonably request in writing (at the expense of the requesting or
benefiting Investors) in order to expedite or facilitate the disposition of such
Registrable Securities; and
 
(xi) use its commercially reasonable best efforts to list all Registrable
Securities covered by such registration statement on any securities exchange on
which any of the Registrable Securities are then listed.
 
4.2 The Company may require each holder of Registrable Securities as to which
any registration is being effected to furnish the Company such information
regarding such holder of Registrable Securities and the distribution of such
securities as the Company may from time to time reasonably request in writing.
In this connection, the Investor shall
 
10

--------------------------------------------------------------------------------


 

 
(a)
furnish the information as to any shares of Common Stock or other securities of
the Company owned by the holder, the holder’s proposed plan of distribution, any
relationship between the holder and the Company and any other information which
the Company reasonably requests in connection with the preparation of the
registration statement and update such information immediately upon the
occurrence of any events or condition which make the information concerning the
holder inaccurate in any material respect;

 

 
(b)
not sell any Registrable Securities pursuant to the registration statement
except in the manner set forth in the Registration Statement;

 

 
(c)
comply with the prospectus delivery requirements and the provisions of
Regulation M of the SEC pursuant to the 1933 Act to the extent that such
regulation is applicable to the holder;

 

 
(d)
not sell or otherwise transfer or distribute any Registrable Securities if the
holder possesses any material nonpublic information concerning the Company.

 
4.3 The Company will not file any registration statement pursuant to Section 2.2
or Section 2.3, or amendment thereto or any prospectus or any supplement thereto
to which the Investors shall reasonably object, provided that the Company may
file such documents in a form required by law or upon the advice of its counsel.
 
4.4 The Company represents and warrants to each holder of Registrable Securities
that it has obtained all necessary waivers, consents and authorizations
necessary to execute this Agreement and consummate the transactions contemplated
hereby other than such waivers, consents and/or authorizations specifically
contemplated by the Preferred Stock Purchase Agreement.
 
4.5 Each holder of Registrable Securities agrees that, upon receipt of any
notice from the Company of the occurrence of any event of the kind described in
subdivision (viii) of Section 4.1, such Holder will forthwith discontinue such
holder of Registrable Securities’ disposition of Registrable Securities pursuant
to the Registration Statement relating to such Registrable Securities until such
holder of Registrable Securities’ receipt of the copies of the supplemented or
amended prospectus contemplated by subdivision (viii) of Section 4.1 and, if so
directed by the Company, will deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies, then in such Holder’s possession
of the prospectus relating to such Registrable Securities current at the time of
receipt of such notice.
 
11

--------------------------------------------------------------------------------


 
ARTICLE V
 
UNDERWRITTEN OFFERINGS
 
5.1 Incidental Underwritten Offerings. If the Company at any time proposes to
register any of its securities under the 1933 Act as contemplated by Section 3.1
and such securities are to be distributed by or through one or more
underwriters, the Company will, if requested by any holder of Registrable
Securities as provided in Section 3.1 and subject to the provisions of Section
3.2, use its commercially reasonable best efforts to arrange for such
underwriters to include all the Registrable Securities to be offered and sold by
such holder among the securities to be distributed by such underwriters. In no
event shall any Investor be deemed an underwriter for purposes of this
Agreement. This Article V shall not apply to any Registrable Securities
theretofore registered pursuant to Article II of this Agreement.
 
5.2 Participation In Underwritten Offerings. No holder of Registrable Securities
may participate in any underwritten offering under Section 3.1 unless such
holder of Registrable Securities (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved, subject to the
terms and conditions hereof, by the holders of a majority of Registrable
Securities to be included in such underwritten offering and (ii) completes and
executes all questionnaires, indemnities, underwriting agreements and other
documents (other than powers of attorney) required under the terms of such
underwriting arrangements. Notwithstanding the foregoing, no underwriting
agreement (or other agreement in connection with such offering) shall require
any holder of Registrable Securities to make a representation or warranty to or
agreements with the Company or the underwriters other than representations and
warranties contained in a writing furnished by such holder of Registrable
Securities expressly for use in the related registration statement or
representations, warranties or agreements regarding such holder of Registrable
Securities, such holder’s Registrable Securities and such holder’s intended
method of distribution and any other representation required by law.
 
5.3 Preparation; Reasonable Investigation. In connection with the preparation
and filing of each registration statement under the 1933 Act pursuant to this
Agreement, the Company will give the holders of Registrable Securities
registered under such registration statement, and their respective counsel and
accountants, the opportunity to participate in the preparation of such
registration statement, each prospectus included therein or filed with the SEC,
and each amendment thereof or supplement thereto, and will give each of them
such access to its books and records and such opportunities to discuss the
business of the Company with its officers and the independent public accountants
who have certified its financial statements as shall be necessary, in the
reasonable opinion of such holders’ and such underwriters’ respective counsel,
to conduct a reasonable investigation within the meaning of the 1933 Act.
 
12

--------------------------------------------------------------------------------


 
ARTICLE VI
 
INDEMNIFICATION
 
6.1 Indemnification by the Company. In the event of any registration of any
Registrable Securities of the Company under the 1933 Act, the Company will, and
hereby does agree to indemnify and hold harmless the holder of any Registrable
Securities covered by such registration statement, its directors and officers,
and each other Person, if any, who controls such holder or any such underwriter
within the meaning of the 1933 Act against any losses, claims, damages or
liabilities, joint or several, to which such holder or any such director or
officer or underwriter or controlling person may become subject under the 1933
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any registration statement under which such
securities were registered under the 1933 Act, any preliminary prospectus, final
prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Company will reimburse such holder and each such
director, officer and controlling person for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, liability, action or proceeding, provided that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability, (or action or proceeding in respect thereof) or expense
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company by such holder stating that it is for use in the preparation
thereof and, provided further that the Company shall not be liable to any Person
who participates as an underwriter in the offering or sale of Registrable
Securities or to any other Person, if any, who controls such underwriter within
the meaning of the 1933 Act, in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of such Person’s failure to send or give a copy of the final
prospectus, as the same may be then supplemented or amended, within the time
required by the 1933 Act to the Person asserting the existence of an untrue
statement or alleged untrue statement or omission or alleged omission at or
prior to the written confirmation of the sale of Registrable Securities to such
Person if such statement or omission was corrected in such final prospectus or
an amendment or supplement thereto. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of such holder
or any such director, officer, underwriter or controlling person and shall
survive the transfer of such securities by such holder.
 
13

--------------------------------------------------------------------------------


 
6.2 Indemnification by the Investor. The Company may require, as a condition to
including any Registrable Securities in any registration statement filed
pursuant to this Agreement, that the Company shall have received an undertaking
satisfactory to it from the prospective holder of such Registrable Securities,
and the Investor hereby agrees to indemnify and hold harmless (in the same
manner and to the same extent as set forth in Section 6.1) the Company, each
director of the Company, each officer of the Company, each representative or
agent of the Company, and each other Person, if any, who controls the Company
within the meaning of the 1933 Act, with respect to any statement or alleged
statement in or omission or alleged omission from such registration statement,
any preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, if such statement or alleged
statement or omission or alleged omission was made in reliance upon or in
conformity with written information furnished to the Company by such holder of
Registrable Securities specifically stating that it is for use in the
preparation of such registration statement, preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement. Any such indemnity
shall remain in full force and effect, regardless of any investigation made by
or on behalf of the Company or any such director, officer or controlling person
and shall survive the transfer of such securities by such Investor. The
indemnification by the Investors shall be limited to $50,000.
 
6.3 Notices Of Claims, Etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in Sections 6.1 and Section 6.2, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the latter of the commencement of such action, provided that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under Sections 6.1 and Section
6.2, except to the extent that the indemnifying party is actually prejudiced by
such failure to give notice. In case any such action is brought against an
indemnified party, unless in the reasonable judgment of such indemnified party’s
counsel a conflict of interest, as hereinafter defined, between such indemnified
and indemnifying parties may exist in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
jointly with any other indemnifying party similarly notified, to the extent that
the indemnifying party may wish, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. No indemnifying
party shall, without the consent of the indemnified party, consent to entry of
any judgment or enter into any settlement of any such action which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability, or a covenant not to
sue, in respect to such claim or litigation. No indemnified party shall consent
to entry of any judgment or enter into any settlement of any such action the
defense of which has been assumed by an indemnifying party without the consent
of such indemnifying party. the defendants in any action covered by this Section
6.3 include both the indemnified party and the indemnifying party and counsel
for the indemnified party shall have reasonably concluded that there may be
reasonable defenses available to it which are different from or additional to
those available to the indemnifying party or if the interests of the indemnified
party reasonably may be deemed to conflict with the interests of the
indemnifying party (collectively, a “conflict of interest”), the indemnified
parties, as a group, shall have the right to select one separate counsel and to
assume such legal defenses and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
expenses related to such participation to be reimbursed by the indemnifying
party. Such counsel shall be selected by the holders of a majority of the shares
of Common Stock having an indemnity claim against the Company, whether pursuant
to this Agreement or any other agreements which provide such or similar
indemnity.
 
14

--------------------------------------------------------------------------------


 
6.4 Other Indemnification. Indemnification similar to that specified in Sections
6.1 and Section 6.2 (with appropriate modifications) shall be given by the
Company and each holder of Registrable Securities (but only if and to the extent
required pursuant to the terms herein) with respect to any required registration
or other qualification of securities under any Federal or state law or
regulation of any governmental authority, other than the 1933 Act.
 
6.5 Indemnification Payments. The indemnification required by Sections 6.1 and
Section 6.2 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or
expense, loss, damage or liability is incurred.
 
6.6 Contribution. If the indemnification provided for in Sections 6.1 and
Section 6.2 is unavailable to an indemnified party in respect of any expense,
loss, claim, damage or liability referred to therein, then each indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of such expense,
loss, claim, damage or liability (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and the
holder of Registrable Securities , as the case may be, on the other from the
distribution of the Registrable Securities or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company on the one hand and of the
holder of Registrable Securities , as the case may be, on the other in
connection with the statements or omissions which resulted in such expense,
loss, damage or liability, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the holder of Registrable Securities , on the other in connection with the
distribution of the Registrable Securities shall be deemed to be in the same
proportion as the total net proceeds received by the Company from the initial
sale of the Registrable Securities by the Company to the purchasers bear to the
gain, if any, realized by all selling holders participating in such offering.
The relative fault of the Company on the one hand and of the holder of
Registrable Securities, on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission to state a material fact relates to information supplied by the
Company, by the holder of Registrable Securities and the parties’ relative
intent, knowledge, access to information supplied by the Company, by the holder
of Registrable Securities and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission,
provided that the foregoing contribution agreement shall not inure to the
benefit of any indemnified party if indemnification would be unavailable to such
indemnified party by reason of the provisions contained herein, and in no event
shall the obligation of any indemnifying party to contribute under this Section
6.6 exceed the amount that such indemnifying party would have been obligated to
pay by way of indemnification if the indemnification provided for hereunder had
been available under the circumstances.
 
15

--------------------------------------------------------------------------------


 
The Company and the holders of Registrable Securities agree that it would not be
just and equitable if contribution pursuant to this Section 6.6 were determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an indemnified party as a result of the
losses, claims, damages and liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
herein, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
 
Notwithstanding the provisions of this Section 6.6, no holder of Registrable
Securities shall be required to contribute any amount in excess of the amount by
which, the net proceeds received by such holder from the sale of Registrable
Securities in the applicable Registration Statement exceeds, in any such case,
the amount of any damages that such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission. No Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation.
 
16

--------------------------------------------------------------------------------


 
ARTICLE VII
 
RULE 144
 
7.1 Rule 144. The Company shall use commercially reasonable best efforts to file
in a timely manner the reports required to be filed by the Company under the
1933 Act and the 1934 Act (including but not limited to the reports under
Sections 13 and 15(d) of the Exchange Act referred to in subparagraph (c) of
Rule 144 adopted by the SEC under the 1933 Act) and the rules and regulations
adopted by the SEC thereunder (or, if the Company is not required to file such
reports, will, upon the request of any holder of Registrable Securities, make
publicly available other information) and will take such further action as any
holder of Registrable Securities may reasonably request, all to the extent
required from time to time to enable such holder to sell Registrable Securities
without registration under the 1933 Act within the limitation of the exemptions
provided by (a) Rule 144 under the 1933 Act, as such Rule may be amended from
time to time, or (b) any similar rule or regulation hereafter adopted by the
SEC. Upon the request of any holder of Registrable Securities, the Company will
deliver to such holder a written statement as to whether it has complied with
the requirements of this Section 7.1.
 
ARTICLE VIII
 
MISCELLANEOUS
 
8.1 Amendments And Waivers. This Agreement may be amended and the Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, only if the Company shall have obtained the written consent
to such amendment, action or omission to act, of the holder or holders of the
sum of the fifty-one percent (51%) or more of the shares of (i) Registrable
Securities issued at such time, plus (ii) Registrable Securities issuable upon
exercise or conversion of the Securities then constituting derivative securities
(if such Securities were not fully exchanged or converted in full as of the date
such consent if sought). Each holder of any Registrable Securities at the time
or thereafter outstanding shall be bound by any consent authorized by this
Section 8.1, whether or not such Registrable Securities shall have been marked
to indicate such consent.
 
8.2 Nominees For Beneficial Owners. In the event that any Registrable Securities
are held by a nominee for the beneficial owner thereof, the beneficial owner
thereof may, at its election, be treated as the holder of such Registrable
Securities for purposes of any request or other action by any holder or holders
of Registrable Securities pursuant to this Agreement or any determination of any
number of percentage of shares of Registrable Securities held by a holder or
holders of Registrable Securities contemplated by this Agreement. If the
beneficial owner of any Registrable Securities so elects, the Company may
require assurances reasonably satisfactory to it of such owner’s beneficial
ownership or such Registrable Securities.
 
8.3 Notices. Except as otherwise provided in this Agreement, all notices,
requests and other communications to any Person provided for hereunder shall be
in writing and shall be given to such Person (a) in the case of a party hereto
other than the Company, addressed to such party in the manner set forth in the
Preferred Stock Purchase Agreement or at such other address as such party shall
have furnished to the Company in writing, or (b) in the case of any other holder
of Registrable Securities, at the address that such holder shall have furnished
to the Company in writing, or, until any such other holder so furnishes to the
Company an address, then to and at the address of the last holder of such
Registrable Securities who has furnished an address to the Company, or (c) in
the case of the Company, at the address set forth on the signature page hereto,
to the attention of its President, or at such other address, or to the attention
of such other officer, as the Company shall have furnished to each holder of
Registrable Securities at the time outstanding. Each such notice, request or
other communication shall be effective (i) if given by mail, 72 hours (or 7
business days if the address of the recipient is an overseas address) after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid or (ii) if given by any other means (including, without
limitation, by fax or air courier), when delivered at the address specified
above, provided that any such notice, request or communication shall not be
effective until received.
 
17

--------------------------------------------------------------------------------


 
8.4 Assignment. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto. In addition, and whether or not any
express assignment shall have been made, the provisions of this Agreement which
are for the benefit of the parties hereto other than the Company shall also be
for the benefit of and enforceable by any subsequent holder of any Registrable
Securities. Each of the Holders of the Registrable Securities agrees, by
accepting any portion of the Registrable Securities after the date hereof, to
the provisions of this Agreement including, without limitation, appointment of
the Investors’ Representative to act on behalf of such Holder pursuant to the
terms hereof which such actions shall be made in the good faith discretion of
the Investors’ Representative and be binding on all persons for all purposes.
 
8.5 Descriptive Headings. The descriptive headings of the several sections and
paragraphs of this Agreement are inserted for reference only and shall not limit
or otherwise affect the meaning hereof.
 
8.6 Governing Law. This Agreement shall be exclusively governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to applicable principles of conflicts of law.
 
8.7 Jurisdiction. If any action is brought among the parties with respect to
this Agreement or otherwise, by way of a claim or counterclaim, the parties
agree that in any such action, and on all issues, the parties irrevocably waive
their right to a trial by jury. Exclusive jurisdiction and venue for any such
action shall be the State or Federal Courts serving the State of New York. In
the event suit or action is brought by any party under this Agreement to enforce
any of its terms, or in any appeal therefrom, it is agreed that the prevailing
party shall be entitled to reasonable attorneys fees to be fixed by the
arbitrator, trial court, and/or appellate court.
 
8.8 Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Company and each other party hereto relating to the
subject matter hereof and supercedes all prior agreements and understandings
relating to such subject matter.
 
18

--------------------------------------------------------------------------------


 
8.9 Severability. If any provision of this Agreement, or the application of such
provisions to any Person or circumstance, shall be held invalid, the remainder
of this Agreement, or the application of such provision to Persons or
circumstances other than those to which it is held invalid, shall not be
affected thereby.
 
8.10 Binding Effect. All the terms and provisions of this Agreement whether so
expressed or not, shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective administrators, executors, legal
representatives, heirs, successors and assignees.
 
8.11 Preparation of Agreement. This Agreement shall not be construed more
strongly against any party regardless of who is responsible for its preparation.
The parties acknowledge each contributed and is equally responsible for its
preparation.
 
8.12 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, covenant or agreement herein, nor shall
nay single or partial exercise of any such right preclude other or further
exercise thereof or of any other right. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
 
8.13 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. A facsimile transmission of this
signed Agreement shall be legal and binding on all parties hereto.
 
[SIGNATURES ON FOLLOWING PAGE]

19

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Investors and the Company have as of the date first
written above executed this Agreement.


ENTECH ENVIRONMENTAL TECHNOLOGIES, INC.
   
By:
/s/ Joseph I. Emas
Name:
Joseph I. Emas
Title: 
Director



INVESTORS
 
BARRON PARTNERS LP
By: Barron Capital Advisors, LLC, its General Partners
 
 
By:
/s/ Andrew Barron Worden
 
Andrew Barron Worden
 
President
 
730 Fifth Avenue, 9th Floor
 
New York NY 10019



EOS HOLDINGS LLC
   
By:
/s/ _ Jon Carnes
Name:
Jon Carnes
Title: 
President

 
20

--------------------------------------------------------------------------------

